Citation Nr: 0310712	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1967 to September 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  That decision denied entitlement to service connection 
for acute and subacute peripheral neuropathy.  



REMAND

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

In this case the veteran has reported a history of symptoms 
of peripheral neuropathy since service.  A VA psychologist 
has also reported that the veteran has peripheral neuropathy 
due to Agent Orange exposure.  This constitutes competent 
evidence of signs and symptoms of a current disability that 
might be associated with service.  See Charles v. Principi, 
16 Vet App 370 (2002) (holding that a veteran's report of a 
continuity of symptomatology provided competent evidence of a 
current disability that might be related to service).

In a letter dated in March 2003, the Board informed the 
veteran of the VCAA, of the evidence needed to substantiate 
his claim, and of what evidence he was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Since the one-year 
period has not passed, and the veteran has not waived the one 
year time period, the Board cannot decide the claim for an 
increased rating for a low back disability.  

In view of the foregoing, the case must be REMANDED for the 
following:

1.  The RO should advise the veteran that 
he has one year from the date of the 
Board's March 13, 2003 VCAA letter to 
submit evidence, and that the Board 
cannot adjudicate his claim prior to 
expiration of the one-year period unless 
he waives such time period, or reports 
that he has no evidence to submit.

2.  The RO should afford the veteran a 
neurologic examination to clarify whether 
he has peripheral neuropathy related to 
service.  The examiner should review the 
claims folder prior to completing the 
examination report.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran 
currently has peripheral neuropathy, and 
if so, whether it is at least as likely 
as not that peripheral neuropathy is due 
to a disease or injury in service 
(including exposure to herbicides).  The 
examiner should provide reasons for any 
opinions.

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, the RO should provide the veteran 
with a supplemental statement of the 
case.

The case should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The veteran is advised that the examination sought in this 
remand is deemed necessary to adjudicate his claim, and that 
if he fails to report for the examination without good cause, 
his claim could be denied.  38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


